BROCK, Judge.
The trial court was properly organized and had jurisdiction of the defendant and the subject matter. The bill of indictment was proper in form. Defendant was duly arraigned upon the charge of common law robbery and entered a plea of not guilty. The evidence was sufficient to be submitted to the jury, the verdict of the jury was proper in form, and the judgment was correctly entered. The sentence imposed does not exceed the maximum allowed by law.
In our opinion, defendant had a fair trial which was free from prejudicial error.
No error.
Judges Hedrick and Vaughn concur.